Title: To Alexander Hamilton from Marquis de Lafayette, 26 October [1787]
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Hamilton, Alexander


Paris october the 26 [1787]
My dear friend
As I am writing By a Gentleman Who goes through England and Carries my letter Himself, I shall Content Myself with inclosing the Copy of Some favourable Arrangemens of Commerce—and Reminding You of Your loving, grateful, and devoted am My dear Hamilton
Yours for Ever
Lafayette
My Best Respects to Mrs Hamilton.
 